Citation Nr: 9924578	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active military service from January 1943 
to September 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Cleveland Regional 
Office (RO) which denied an evaluation in excess of 
10 percent for lumbosacral strain.  The appellant disagreed 
with evaluation assigned and this appeal ensued.  

In August 1998, the Board remanded the claim for further 
development of the evidence, which the RO accomplished in 
accordance with the Board's remand directives.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998) (claimant is 
entitled to compliance with Board remand directives).  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The lumbosacral strain disability is manifested by loss 
of lateral spine motion and fatigability and flare-ups 
representing functional loss due to pain.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for lumbosacral 
strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Codes 5003, 5292, 
5293, 5295 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is not inherently implausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  VA has a resulting statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  The 
Board remanded the claim in August 1998 for acquisition of 
additional outstanding clinical records, scheduling of VA 
orthopedic and neurologic examination, and readjudication of 
the claim in light of the holding in DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  The RO undertook these actions and, 
on appellate review, the Board sees no areas in which further 
development may be fruitful.  See Stegall, 11 Vet. App. at 
270-71.  

I.  Relevant Factual Background

In November 1944, the appellant was wounded in service, 
suffering a penetrating wound to the lower right leg that 
caused a compound fracture of the fibula.  Service connection 
was established for residuals of the wound by September 1945 
rating decision.  The evaluation of the residuals of this 
wound in a February 1950 rating decision comprised the fibula 
fracture as well as loss of dorsal flexion in the right foot.  
In the 1980s, the appellant developed a low back disability 
for which service connection was granted by August 1994 
rating decision as secondary to the service-connected 
residuals of the right leg wound.  A 10 percent rating was 
assigned, based on the findings of an April 1994 
VA examination report for characteristic pain on motion.  The 
RO did not assign the rating based on limitation of motion, 
although the April 1994 examination showed a loss of lumbar 
spine motion.  The examiner noted that the severe 
degenerative arthritis and spondylolisthesis were totally 
separate from and unrelated to the residuals of the service-
connected low back disability.  

In November 1996, the appellant filed a claim for an 
evaluation in excess of 10 percent.  The evidence relevant to 
this claim begins with a December 1996 statement, in which a 
private chiropractor indicated that the appellant had been in 
his office frequently since January 1994 for "problems with 
his leg from an apparent old injury."  In response to 
efforts to obtain further information pursuant to the Board's 
remand, he later submitted a summary of the appellant's 
account, listing 14 separate spinal manipulations for 
lumbosacral strain between April 1996 and February 1998.  A 
December 1998 report of contact indicated that the 
chiropractor had submitted all his medical evidence.  

VA examination in December 1996 showed that the appellant 
complained of gradually increasing pain, aching, soreness, 
and tenderness of the low back.  He also reported flare-ups 
causing some pain in the buttocks with right leg pain, 
numbness, and tingling into the lower extremity.  He took 
Motrin for relief and did not wear a brace or use a cane.  
Weather changes were described as not bothersome and 
prolonged standing or sitting aggravated the pain.  The 
appellant ambulated well, had difficulties rising on his toes 
and heels on the right leg, but did so easily on the left 
with straight leg raising negative.  Range of motion of the 
lumbar spine was 75 degrees flexion, 20 degrees extension, 
and 20 degrees rotation with pain at the extremes of motion.  
Reflexes were symmetric.  The diagnosis was lumbosacral 
strain with right sciatic neuropathy.  X-ray studies showed 
moderate degenerative arthritic changes of the lumbosacral 
spine and to a minimal degree both sacroiliac joints.  

VA clinical records in March and June 1998 noted low back 
pain and degenerative joint disease.  A VA clinical record in 
July 1997 revealed no evidence of sacroiliac dysfunction, 
normal strength in the lower extremities, normal range of 
motion, negative Patrick's sign, negative reverse straight 
leg rise, and no tenderness over the sacroiliac joints.  A VA 
clinical record in March 1998 indicated that the appellant's 
complaints of low back pain were relieved with ibuprofen.  

VA orthopedic examination in March 1999 revealed that the 
appellant complained of gradual worsening pain with 
tenderness in the back and legs.  He had some sciatic notch 
tenderness and pain radiating into the right leg and foot.  
There was some stiffness and fatigability, and some flare-ups 
episodically, if he rode in a motor vehicle for a long period 
of time, did any heavy bending, or was in certain positions 
that aggravated it and caused more stiffness, pain, and 
limited function.  The only medicine he took was Motrin.  He 
was not wearing a brace or using a cane or other assistive 
device.  The examiner recorded that the appellant could 
handle normal daily activities, but had difficulty with 
excessive bending and heavy lifting.  

Examination revealed that the appellant could ambulate 
independently without assistance.  There was no deformity of 
the spine, nor increased kyphosis or scoliosis, twisting or 
listing, muscle tenderness or muscle spasm.  Range of motion 
was 75 degrees flexion, 20 degrees rotation, and 20 degrees 
bending, all with pain at the extremes of motion.  Straight 
leg raising was negative.  The diagnosis was chronic 
lumbosacral strain with spondylolisthesis.  The examiner 
concluded that there was some stiffness and limited motion 
concomitant with the spinous symptoms.  He continued that a 
flare-up would affect the appellant's pain, motion, 
fatigability, and function.  X-ray study showed 
spondylolisthesis of L5 over S1 and moderate degenerative 
arthritic changes of the lumbosacral spine with narrowed disc 
between L4-L5 and L5-S1.  

VA neurologic examination in March 1999 showed the appellant 
had constant pain in the right lower and middle back and the 
right lower leg, in the right buttocks, and, most severely, 
in the sciatic notch.  The pain radiated into the right lower 
extremity, for which he took ibuprofen twice daily, down from 
three times daily in December 1998.  He had not tried to walk 
more than two blocks and avoided walking any farther due to 
right leg pain from the knee down.  He had severely increased 
back pain when on his hands and knees planting flowers, and 
increased pain in his buttocks when riding in a motor 
vehicle.  He massaged his back before retiring at night, 
which produced some relief, but awoke two to three times each 
night to repeat the massaging.  He did not use a cane or 
brace.  Examination revealed propulsion to be moderately 
impaired, balance normal, and sciatic notch tender on 
palpation without radiation.  Pertinent aspects of the 
diagnosis included back pain secondary to the service-
connected wound, multiple subjective evidence of sciatic 
nerve involvement, and tenderness in the right sciatic nerve 
notch.  

II.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The appellant seeks an increased evaluation for lumbosacral 
strain.  That disability is currently evaluated as 10 percent 
disabling under Diagnostic Code 5295 for lumbosacral strain, 
which is assigned for lumbosacral strain with characteristic 
pain on motion.  A 20 percent evaluation may be assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Where lumbosacral strain is severe, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, the disability might be assigned a 40 percent 
evaluation.  38 C.F.R. § 4.71a.  

As a portion of the rating criteria found in Diagnostic Code 
5295 provides for compensation based on limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 are applicable 
to this claim.  A complete evaluation of this diagnostic code 
requires consideration of the functional loss due to pain 
associated with limitation of motion.  DeLuca, 8 Vet. App. at 
204-07.  With respect to the next higher rating under Code 
5295 the first criterion ("muscle spasm on extreme forward 
bending") is based on muscle spasm, not a loss of motion, 
whereas the second criterion ("loss of lateral spine motion, 
unilateral, in standing position") is based on a loss of 
motion.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The 
Board must determine whether there is muscle spasm on extreme 
forward bending, make factual findings as to whether the 
appellant's lateral flexion constituted loss of lateral spine 
motion and, if not, determine whether there is any discomfort 
equated to functional loss due to pain on lateral spine 
motion.  Id. at 10.  In determining the latter, the Board 
must also address whether a finding of such pain is supported 
by adequate pathology and evidenced by the visible behavior 
of the appellant undertaking the motion.  38 C.F.R. § 4.40.  

The record also demonstrates, by x-ray evidence, that the 
appellant's lumbar spine shows some degree of degenerative 
arthritic change.  Diagnostic Code 5003, governing ratings 
for degenerative arthritis, provides three circumstances 
under which compensation may be available:  (1) where 
limitation of motion is objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion, the disability is rated under applicable 
diagnostic codes (in this case, Diagnostic Code 5292); (2) 
where objectively confirmed limitation of motion is not of a 
sufficient degree to warrant a compensable evaluation under 
applicable diagnostic codes, a 10 percent evaluation is 
assigned for each major joint or joint groups; and (3) where 
there is no limitation of motion, a 10 or 20 percent rating 
may be assigned, depending on degree of incapacity, if there 
is x-ray evidence of involvement of two or more major joints 
or joint groups.  Hicks v. Brown, 8 Vet. App. 417 (1995).  
Consideration of functional loss due to pain applies only to 
the first two parts of the analysis above, not the third.  
See id. at 422.  Under Code 5292, for limitation of motion of 
the lumbar spine, slight limitation of motion warrants a 10 
percent rating, moderate limitation of motion a 20 percent 
rating, and severe limitation of motion a 40 percent rating.  
38 C.F.R. § 4.71a.  

The record also shows that the appellant suffers from sciatic 
neuropathy associated with the lumbosacral strain disability.  
Intervertebral disc syndrome is evaluated under the criteria 
set out in Diagnostic Code 5293, which provides for a 10 
percent evaluation for "mild" impairment; a 20 percent 
evaluation for "[m]oderate; recurring attacks"; a 40 
percent evaluation for "[s]evere; recurring attacks, with 
intermittent relief"; and a 60 percent evaluation for 
"[p]ronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief."  38 C.F.R. § 4.71a.  This criteria 
"involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the . . . lumbar 
spine."  VA O.G.C. Prec. Op. No. 36-97 (Dec. 12, 1997) 
(citing Johnson, 9 Vet. App. at 10-11).  

III.  Analysis

The appellant maintains that he has constant low back pain 
and muscle spasm, reduced range of motion, as well as some 
evidence of neurologic impairment including radiating pain, 
numbness, and tingling in his right lower extremity.  
Following the diagnostic criteria set forth above, the Board 
will address the claim in light of Diagnostic Codes 5295, 
5003 and 5292, and 5293, in that order.  

Under Diagnostic Code 5295, the current 10 percent evaluation 
was assigned for characteristic pain on motion; there was no 
provision in the rating for any actual loss of motion of the 
lumbar spine.  The next higher evaluation, 20 percent, 
requires lumbosacral strain with muscle spasm on extreme 
forward bending and/or unilateral loss of lateral spine 
motion in a standing position.  The March 1999 orthopedic 
examination specifically found no muscle spasm, although that 
examination and the December 1996 examination found a loss of 
20 degrees flexion, 15 degrees extension, and 15 degrees 
rotation.  Because the diagnostic criteria associated with 
the current evaluation did not take into account this loss of 
motion, the findings of loss of motion in the December 1996 
and March 1999 examinations warrant an increase to 20 percent 
under Code 5295.  The evidence does not support a further 
schedular increase to 40 percent under these criteria.  
Although there is evidence of disc space narrowing, because 
the evidence does not show severe impairment, listing of 
whole spine, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, osteo-arthritic 
changes, or abnormal mobility on forced motion, the record 
does not support a further increase under these criteria.  

A further increase, though, may be available for functional 
loss due to pain associated with limitation of motion.  See 
Johnson, 9 Vet. App. at 10; DeLuca, 8 Vet. App. at 204-07.  
In this case, the December 1996 examination report showed 
pain at the extremes of motion and flare-ups with pain and 
numbness.  More significantly, the March 1999 orthopedic 
examination found fatigability and flare-ups episodically 
associated with heavy bending that affected motion and 
function.  These findings certainly document discomfort 
equated to functional loss due to pain on lateral spine 
motion.  Thus, a further increase to 40 percent under 
Diagnostic Code 5295 is warranted based on functional loss 
due to pain on use.  

Turning to the criteria under Diagnostic Codes 5003 and 5292, 
as discussed above Diagnostic Code 5003 provides for three 
circumstances under which compensation may be available.  The 
second and third of these circumstances are not for 
application in this case; the limitation of motion evidenced 
in the examinations warrants a compensable evaluation, 
thereby foreclosing those avenues for a higher evaluation.  
As for the first circumstance, the disability is evaluated 
under the criteria for Diagnostic Code 5292, which provides 
for at most a 40 percent evaluation for severe limitation of 
motion.  The examinations found no more than a 20-degree loss 
of flexion, a 15-degree loss of extension, and a 15-degree 
loss of rotation.  These findings are more in line with a 
moderate loss of lumbar spine motion.  The discussion of 
increased fatigability and functional loss noted in the March 
1999 examination reports suggests a further increase to 40 
percent based on the criteria of function loss due to pain.  
DeLuca, 8 Vet. App. at 204-07.  However, such an evaluation 
is not more than that warranted under the criteria of Code 
5295.  

Finally, under the criteria of Diagnostic Code 5293 for 
intervertebral disc syndrome, a 40 percent evaluation may be 
assigned for "[s]evere impairment; recurring attacks, with 
intermittent relief."  The December 1996 and March 1999 
examinations found increased pain and numbness and some 
sciatic notch tenderness and radiating pain, but also some 
intermittent relief with massaging and use of over-the-
counter medication.  Significantly, it was also noted that he 
could handle daily activities and had difficulty only with 
excessive bending and heavy lifting, thereby indicating a 
less than severe total disability picture.  As a result, the 
evidence does not show symptomatology suggestive of a 40 
percent evaluation.  The findings of increased stiffness and 
fatigability causing functional loss due to pain or 
limitation of lumbar spine motion may warrant an increase to 
40 percent, but that disability level is not more than that 
awarded above under Codes 5295 and 5292.  

In summary, the evidence of record supports an increase in 
compensation to 40 percent for the lumbosacral strain 
disability under the criteria of Diagnostic Code 5295.  The 
evidence also supports a similar evaluation under the other 
applicable diagnostic codes, although it does not warrant an 
evaluation in excess of 40 percent.  


ORDER

Entitlement to a 40 percent evaluation for lumbosacral strain 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

